Citation Nr: 0824950	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-21 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to August 
1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Milwaukee, Wisconsin, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in April 2007.  The 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

There is no credible supporting evidence to corroborate the 
veteran's claimed in-service stressor of sexual assault.


CONCLUSION OF LAW

The criteria for service connection for post-traumatic stress 
disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002) 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In December 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In March 
2006, the veteran was provided with notice of the effective 
date and disability rating regulations, in accord with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the March 2006 notice letter postdated the initial 
adjudication, the claim was subsequently readjudicated and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  VA 
has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, obtaining Social Security 
Administration (SSA) records, obtaining a medical opinion, 
and providing a personal hearing.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on a claimed in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f).  

The veteran claims PTSD as a result of an in-service sexual 
assault, which occurred in June or July 1980.  He contends 
that he did not tell anyone of the assault but that his 
behavior changed after the incident, leading to his eventual 
discharge from service.  See April 2007 Travel Board hearing 
transcript.  

Service personnel records indicate that the veteran was 
recommended for administrative discharge in July 1980 based 
on his "apparent lack of motivation, poor attitude, lack of 
self-discipline, and inability to adapt socially or 
emotionally to military life."  See a July 1980 statement.  
The record indicates that the veteran did not submit any 
statements in his own behalf, and he was subsequently 
discharged in August 1980.  

Service records do not provide corroboration for the 
veteran's claim.  There are no service records describing 
either a physical or sexual assault, and although it is not 
uncommon for victims of sexual assault to not report the 
assault, the lack of record seems more significant in light 
of the veteran's administrative discharge in August 1980.  

The records also do not contain adequate support of any 
behavioral or mood changes as a result of the incident.  
Prior to June 1980, the veteran's personnel records provide 
multiple findings of unauthorized leave as well as reports 
indicating that the veteran was often late for duty and 
overstayed his lunch hour.  See, e.g., March 1980 and 
February 1980 statements.  The record also indicates that 
after returning from the third unauthorized leave in May 
1980, the veteran was referred to the Community Mental 
Activity for evaluation.  A psychiatric consult was conducted 
in July 1980, and the veteran was diagnosed with a mixed 
personality disorder, manifested by sociopathic passive 
aggressive traits and disregard for authority.  The 
psychiatric consult record reports no history of sexual 
assault or recent behavioral change.  The record actually 
provides no evidence of further unauthorized leave or 
additional behavioral problems after June 1980.  
Consequently, although the veteran was administratively 
discharged, the records indicate that the discharge was based 
on behavioral problems that preexisted the alleged assault 
and the finding of mixed personality disorder; there is no 
evidence of a change in personality after June 1980 and the 
mere fact that the veteran was discharged cannot serve as 
sufficient corroboration of the claimed stressor.  

There is likewise insufficient post-service corroboration of 
the veteran's claimed stressor.  VA and Social Security 
Administration medical records from the 1990s to 2002, to 
include a VA examination, did not diagnose PTSD or report a 
history of in-service sexual trauma, although they do reflect 
diagnoses of bipolar disorder, substance abuse, 
schizoaffective disorder, borderline personality disorder, 
narcissistic traits, and antisocial personality traits.  The 
medical records report that the veteran was first diagnosed 
with PTSD in August 2002, but the diagnosis was based on a 
history of childhood physical and sexual abuse; the record 
indicates that the veteran did not report a history of in-
service sexual assault.  The veteran reported his initial 
history of military sexual trauma in August 2002, and the 
records show that he was subsequently diagnosed with PTSD 
based on the histories of pre-service sexual abuse and in-
service sexual trauma in March 2004, over 23 years after 
separation from service.  

In October 2005, a VA psychologist opined, based on a review 
of the record, that the veteran had a schizoaffective 
disorder and that the veteran's claim of in-service sexual 
trauma did not appear valid.  The psychologist noted that the 
markers of in-service behavioral problems preceded the 
alleged sexual trauma.  He also reported that he did not 
accept the veteran's history of waiting until 2002 to report 
the military sexual trauma because of concern about revealing 
such a personal thing to others.  The examiner noted that the 
veteran admitted in 1999 that he had been a male prostitute 
after the service, and he stated that it was "hard to 
understand how [the veteran] could easily discuss being a 
male prostitute but not discuss sexual trauma in the 
military."  The examiner also noted that the veteran 
reported his sexual exploits in a dramatic fashion and 
reported having sexual relations with both men and women 
prior to August 2002 with no apparent problem, suggesting 
again that it was unclear why the veteran could discuss his 
sexual history in this manner but could report a history of 
military sexual assault.  

The Board finds that the post-service medical records are 
insufficient to serve as corroboration for the veteran's 
claim, as is required by 38 C.F.R. § 3.304(f).  The evidence 
indicates that the veteran was not diagnosed with PTSD until 
approximately 24 years after separation and that he did not 
report an initial history of military sexual trauma until 
over 20 years after separation, although he had extensive 
psychiatric treatment in the interim.  Additionally, the 
records reveal diagnoses of PTSD based on different 
stressors, a history of manipulative behavior, and a VA 
physician's opinion that the veteran's claimed stressor is 
not verified by the record, and the evidence suggests that 
the veteran may not be credible.  Consequently, although the 
veteran has a diagnosis based on his history of military 
sexual trauma, based on the foregoing, the diagnosis is not 
enough to corroborate the veteran's claim of in-service 
sexual assault.   

The veteran has also not submitted corroborative lay 
statements.  Although the veteran has submitted lay 
statements from his mother and his ex-wife, the lay 
statements do not report any corroborating information.  
Neither statement reports that the veteran informed them of 
being sexually assaulted during service, and although the 
statements report that the veteran's behavior changed after 
entering service, the veteran's ex-wife reported that the 
veteran's behavior began changing during Basic Training, 
prior to the alleged in-service assault.  

Consequently, although the veteran has medical records 
diagnosing him with PTSD as a result of an in-service 
assault, there is no corroborating evidence to prove that a 
sexual assault actually occurred.  The preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved, and service connection for PTSD must be denied.  


ORDER

Service connection for PTSD is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


